Citation Nr: 1725481	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes, to include as diabetes mellitus, Type II as due to tactical herbicide exposure.

2.  Entitlement to service connection for a retinopathy, to include as secondary to diabetes.  

3.  Entitlement to service connection for status post kidney and pancreas transplant, to specifically include immunosuppressive disorder, to include as secondary to diabetes.  

4.  Entitlement to service connection for left talus avascular necrosis, claimed as a left ankle disability, to include as status post kidney and pancreas transplant residual.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  

7.   Entitlement to service connection for cholecystitis and cholecystectomy, status post kidney and pancreas transplant.  

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.  

9.  Entitlement to service connection for non-cancerous dermatological disorders, various claimed as asteatotic eczema and tinea pedis and tinea manuum, to include as secondary to diabetes.  

10.  Entitlement to service connection for pre-cancerous and cancerous related dermatological disorders, to specifically include seborrheic keratosis, actinic keratosis and squamous cell carcinoma, to include as secondary to diabetes.   

11.  Entitlement to service connection for onychomycosis, to include as secondary to diabetes.  

12.  Entitlement to service connection for anemia, to include as secondary to diabetes.  

13.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes.  

  
REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from December 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

In March 2017, the Veteran had a Central Office hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The disabilities on appeal have been variously classified throughout the claims period due to the complex disability picture.  In order to provide the Veteran the broadest consideration, the Board has recharacterized the previous separately listed issues of immune suppression, kidney transplant, and pancreatitis/ pancreas transplant into a single issue of residuals status post kidney and pancreas transplants, to include immune suppression.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The recharacterization is appropriate due to transplants taking place prior to the claims period and residual immunosuppressive therapy.  The Board has also recharacterized the issues of asteatotic eczema and tinea pedis, tinea manuum as service connection for a non-cancerous dermatological disorder.  Seborrheic keratosis, actinic keratosis and squamous cell carcinoma are recharacterized into a single pre-cancerous and cancerous dermatological disorder.  These recharacterizations are appropriate based upon the common dermatological manifestations of these claimed disabilities.  See id.  If newly generated evidence indicates that these characterizations are no longer appropriate, the claims will be recharacterized with the purpose of providing the Veteran the maximum possible benefit.  

The issues of service connection for hypertension, cholecystitis and cholecystectomy, erectile dysfunction, non-cancerous dermatological disorders,
cancerous related dermatological disorders, onychomycosis, anemia, and peripheral neuropathy of the upper extremities, to include as secondary to diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicides during his service in Thailand in the Vietnam Era.

2. The January 2012 letter from Dr. R.G. is probative evidence that the Veteran's post-service diabetes is etiologically related to his September 1968 viral illness.  

3. The evidence shows that the Veteran currently has retinopathy due to diabetes.

4.  The evidence shows that the kidney and pancreas transplants were necessitated by diabetes induced end stage renal failure and have required chronic immunosuppressive therapy ever since.

5.  The evidence shows that Veteran developed left talus avascular necrosis secondary to chronic steroid use as a status post kidney and pancreas transplant residual.  

6.  The evidence shows that the Veteran has decreased sensations in both feet as a diabetic complication. 
CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2016).

2. The criteria for service connection for retinopathy are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. The criteria for service connection for status post kidney and pancreas transplant, to specifically include immunosuppressive disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

4.  The criteria for service connection for left ankle necrosis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

5.  The criteria for service connection for diabetes induced peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes

The Veteran contends that he has diabetes related to service.  His primary theory of entitlement is that he has diabetes mellitus, Type II that is presumptively related to tactical herbicide exposure.  Alternatively, he submitted a January 2012 letter from Dr. R.G. attributing diabetes mellitus, Type II to a September 1968 viral infection of uncertain etiology that was coincident with the Veteran's return from his tour of duty in Thailand.  

Applicable regulations provide that if a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, Type II will be service-connected even if there is no in-service record of the disease in service.  38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e). 

VA will concede herbicide exposure for Veterans who served with the U.S. Air Force in Thailand during the Vietnam Era on certain Royal Thai Air Force Bases (AFB), to include Nakhon Phanom AFB, when the evidence establishes their duties placed them on or near the perimeters of the base.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.B; Patton v. West, 12 Vet. App. 272, 282 (1999) ("The [Board] cannot ignore provisions of the Manual M21-1 . . . that are favorable to a veteran when adjudicating that veteran's claim.").  This concession is made because VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

Personnel records show that the Veteran was assigned to Nakhon Phanom AFB in Thailand from August 1967 to October 1968 as an aircraft engine mechanic.  A July 1968 performance appraisal showed that the Veteran was rated as having outstanding personal qualities in all aspects of his job duties, including as a member of the Base Crash Recovery Team.  It also reported that the Veteran was assigned to a team to evaluate damages to crashed aircraft outside of Nakhon Phanom AFB.  
At the March 2017 hearing, the Veteran further testified that his duties as part of the crash recovery team involving working on the base perimeter.  The Veteran's statements regarding the nature of his service in Thailand are competent, credible and consistent with the circumstances of his service, as they are fully supported by the records in his service personnel file.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Thus, the Board concedes the Veteran's exposure to tactical herbicides during his service in Thailand during the Vietnam Era, and presumptive service connection for diabetes mellitus, Type II as due to tactical herbicide exposure must be considered.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Patton, supra.

As an alternative, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

In addition, certain chronic diseases, including diabetes (regardless of type), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lastly, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical records reflect that the Veteran has been diagnosed with both Type I and Type II diabetes mellitus and has had significant medical complications from it.  
Some private medical records from February 2000 and then January and February 2001 characterize his diabetes mellitus as Type I without further explanation.  The private medical records showing an initial diagnosis of diabetes in 1978 do not specify the type involved.  Neither does the Social Security Administration (SSA) disability determination.  Notably, in the SSA application, the Veteran listed diabetes mellitus, Type II as his disability.  Regardless of the type of diabetes, the Board finds the January 2012 letter from Dr. G highly persuasive evidence to show that the chronic disease of diabetes is etiologically related to service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Dr. R.G. treated the Veteran from September 1978 to September 1997.  He stated that the Veteran had diabetes mellitus, Type II.  He had an opportunity to review the Veteran's service treatment records (STRs) and opined that diabetes mellitus, Type II was related to a September 1968 viral infection that damaged the Veteran's pancreas and directly led to the post-service diabetes mellitus, Type II approximately 10 years later.  Notably, the Veteran's January 1969 Report Medical History reflects that the viral illness was significant and of mysterious etiology.  The Veteran is still assessed as currently having diabetes mellitus, Type II, despite the kidney and pancreatic transplants.  See November 2009 VA primary care records.  

In sum, the Board finds that the weight of the evidence establishes that the Veteran currently has diabetes that is related to service.  In addition, diabetes is presumed service connected in veterans exposed to Agent Orange.  For these reasons, service connection for diabetes mellitus, Type II is warranted.

II. Diabetes related complications of retinopathy, status post kidney and pancreas transplant with immunosuppressive disorder, left ankle necrosis and peripheral neuropathy of the lower extremities.  

In addition to the regulations noted above, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. §  3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Veteran has a complicated disability picture stemming from now service-connected diabetes.  The Board finds that the current evidence is sufficient to grant several of the claims as secondary to now service-connected diabetes.  38 C.F.R. § 3.310.  The Board also notes that due to the Veteran's complicated medical history, some disabilities may have become asymptomatic or have overlapping manifestations with additional disabilities.  38 C.F.R. § 4.14.  However, these are downstream issues for the AOJ to resolve when determining the appropriate initial rating.    

Regarding the retinopathy, VA treatment records from July 2009 to 2011 include a current assessment diabetic retinopathy.  See August 2010 VA optometry clinic records.  Service connection for diabetic retinopathy as secondary to service-connected diabetes is therefore warranted.  38 C.F.R. § 3.310.

Regarding the claimed status post kidney and pancreas transplant with residuals of immunosuppression, review of the transplant records unequivocally document that the Veteran's renal and pancreatic failure was diabetes induced and necessitated the kidney-pancreas transplant in January 2001.  See January and February 2001 private hospitalization records.  Although the transplant occurred before the claim was filed, any kidney and pancreas transplant residuals, to specifically include immune-suppression therapy, are recognized as secondary to service-connected diabetes mellitus, Type II.  See August 2011 VA primary care records and November 2011 private medical records (substantiating continued status post-transplant immunosuppressive therapy).   38 C.F.R. § 3.310.

Regarding a left ankle disability, the Veteran had left pantalar fusion surgery in October 2008.  The private postoperative medical records state that the Veteran developed left talus avascular necrosis secondary to chronic steroid use.  It also reported that the steroid use was attributable to the 2001 kidney-pancreas transplant.  Consequently, service connection for left talus avascular necrosis, claimed as a left ankle disability is granted.  38 C.F.R. § 3.310.

Regarding the claimed lower extremity peripheral neuropathy, the Veteran developed neuropathy complications as early as November 1978.  VA primary care records from August 2011 reflect that a diabetic foot examination was performed and it showed decreased sensations in both feet.  Resolving reasonable doubt in favor of the Veteran, a current diagnosis for lower extremity peripheral neuropathy as a diabetes complication is shown.  Service connection for lower extremity peripheral neuropathy is therefore warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for diabetes mellitus, Type II is granted.  

Service connection for diabetic retinopathy is granted.  

Service connection for residuals of a status post kidney and pancreas transplant, to specifically include immunosuppressive therapy, is granted.  

Service connection for left talus avascular necrosis as residual of status post kidney and pancreas transplant, claimed as a left ankle disability is granted.  

Service connection for lower extremity peripheral neuropathy is granted.  


REMAND

For the remanded issues, the available evidence is unclear as to whether the Veteran has had manifestations attributable to these disabilities within the claims period.  The available VA treatment records are limited and a comprehensive report of all VA treatment is needed.  Additionally, the Veteran should be given another opportunity to submit relevant private medical records for these claims.  The Board notes that, as indicated in VA's Rating Schedule, diabetes may produce wide-ranging secondary disorders.  Given the low nexus threshold for triggering VA's duty to obtain a medical examination, the Board finds that appropriate VA examinations and medical opinions are also needed before these claims may be considered on the merits.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79   (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Regarding hypertension, the Veteran was not shown to have hypertension when he was initially diagnosed with diabetes in 1978.  Private medical records from 1997 to 2000 by Dr. Z, a renal specialist, reference instances of poorly controlled hypertension.  VA and private medical records covering the claims period in question show that the Veteran continues to take hypertensive medication with good results.  It is unclear from the current record whether the Veteran's hypertension is caused or aggravated by service-connected diabetes.  Additional development is needed for this claim as detailed below.     

Regarding cholecystitis and cholecystectomy, the Veteran had his gallbladder removed in April 2003.  The medical records are unclear as to the relationship to service-connected diabetes and kidney-pancreas transplant history.  Additional development is needed in this regard as detailed below.     

Regarding erectile dysfunction, VA treatment records from August 2011 list impotence of organic origin as a medical problem.  Erectile dysfunction is a potential diabetes complication.  The available evidence is unclear as to whether the Veteran has erectile dysfunction as a diabetes complication and further development is needed in this regard as detailed below.     

Regarding the cancerous and non-cancerous dermatology disorders, the available medical records, including VA dermatology clinic consultations, list diagnoses of unspecified dermatitis, actinic keratosis, seborrheic keratosis and squamous cell carcinoma.  See July 2011 VA dermatology clinic records.  Since diabetes may cause dermatological complications, further development in obtaining updated medical records and a VA dermatology examination is appropriate.   

Regarding onychomycosis, the medical records are unclear as to the current status of this disability.  It is a readily observable disability, and the Veteran's assertion that he has it must be considered.  Further development for this claim is needed.  

Regarding anemia, the Veteran reported on his September 1997 SSA disability application that he had restricted work duties due to physical limitations from anemia.  The current medical evidence does not show that the Veteran has been specifically treated for anemia during the claims period.  Given the complex medical history and current medication regimen, further development is needed to identify any current diagnosis.  

Regarding the claimed upper extremity peripheral neuropathy, the Veteran developed neuropathy complications as early as November 1978.  However, the available VA treatment records from 2009 and 2011 do not reflect treatment for any diabetes induced upper extremity neuropathy.  Accordingly, additional medical records and a VA examination is needed for this claim.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Request that the Veteran identify all pertinent VA and private medical treatment for the remanded claims.  Furnish private medical record releases and invite the Veteran to submit any medical records in his possession.  Take appropriate action based upon his response.

2. Obtain any outstanding VA treatment records, specifically treatment at the Marion, Illinois VA Medical Center (VAMC) and any other VA medical facility identified by the Veteran.  

3.  After completing instructions 1 and 2 and associating all newly generated medical records with the electronic claims folder, schedule the Veteran for a physical examination or examinations with an appropriate physician or physicians.

The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  

The examiner must perform a complete clinical evaluation pertaining to the Veteran's blood pressure and history, cholecystectomy residuals, erectile dysfunction, dermatologic status, onychomycosis, anemia, and upper extremity neurological function.  Any indicated clinical testing with respect to these claimed disabilities must be completed.  All findings must be detailed in the examination report.  

Following a complete review of the record, clinical interview and appropriate physical examination, the examiner must provide medical opinions requested below.  The examiner is advised that a current disability for VA compensation purposes means any clinically observable manifestation beginning approximately November 2008, even if the disability subsequently resolves or remains asymptomatic (i.e. acute dermatitis or a well healed surgical incision).  

(i) Hypertension - is it at least as likely as not that the Veteran has hypertension either caused or aggravated by service-connected diabetes or otherwise related to service, including manifesting within a 10 degree of the first post-service year?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(ii) Cholecystitis and cholecystectomy - is it at least as likely as not that the Veteran had cholecystitis that is caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(iii) Erectile dysfunction - is it at least as likely as not that the Veteran has erectile dysfunction caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(iv) Non-cancerous dermatological disorders - is it at least as likely as not that the Veteran has tinea pedis, tinea manuum and/ or asteatotic eczema anytime since approximately November 2008 that is caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(v) Pre-cancerous and cancerous dermatological disorders - is it at least as likely as not that the Veteran developed seborrheic keratosis, actinic keratosis and/or squamous cell carcinoma anytime since approximately November 2008 that is caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(vi) Onychomycosis - is it at least as likely as not that the Veteran has onychomycosis any time since November 2008 that is caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(vii) Anemia - is it at least as likely as not that the Veteran has anemia any time since November 2008 that is caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

(viii) Peripheral neuropathy of the upper extremities - is it at least as likely as not that the Veteran has peripheral neuropathy of the upper extremities any time since November 2008 that is caused or aggravated by service-connected diabetes?  The examiner must opine on both causation and aggravation.  If aggravation is found, the examiner must try to describe the baseline disability prior to it.  

The examiner(s) must provide a detailed rationale for all opinions with specific consideration to the Veteran's reports.  The Veteran's recollections of service history, medical history and observable symptoms must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.

4. Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


